The following opinion was filed November 24, 1924:
Crownhart, J.
(dissenting in part). This appeal involves a contest between two attorneys over fees to be charged as liens on two judgments recovered in personal injury actions in the circuit court for Milwaukee county, John J. Gregory, Circuit Judge. One judgment is for $3,000 in favor of the father of an infant son for loss of service and expense incurred by reason of accidental injury to the infant, and one judgment is for $10,000 in favor of the infant for his damages occasioned by such injury. The circuit court allowed the claim of Attorney Meissner at $500 and of Attorney Cannon at $2,500, both constituting liens on the judgments in proportion to the respective amounts of the judgments. From this order of the court Attorney Meissner appeals.
*363The facts are stated in the majority opinion, but I think they need further elucidation. The father consulted Attorney Meissner for advice about the injury to his infant son, five years of age, and this consultation resulted in a purported contract between Meissner and the father for the employment of the attorney to represent the father in afctions to recover damages for both the father and the infant. The contract was drawn by Meissner. It represents the father as the guardian of the son, but it is conceded that he had no appointment as such. The father, therefore, could only bind himself by such contract, and the infant was not bound. In the contract the father does not purport to bind himself in the cause of his son.
Meissner made some investigations with reference to the causes of action, and had some conferences with insurance representatives about a settlement. But before any guardian was appointed for the infant, or any action commenced, or any settlement was made, the father discharged Attorney Meissner, and Attorney Cannon was employed instead. Thereupon Attorney Meissner gave notice of claim for lien on the causes of action pursuant to sec. 2591a, Stats. Cannon prosecuted the actions to judgments, whereupon Meiss-ner applied to the court to have his fees determined and his lien declared, under the statute cited, with the result above stated.
Now this court holds that Attorney Cannon secured his retainer by fraud and professional misconduct, and in that I concur. The legal consequences of such misconduct should follow. Cannon should have no aid from this court or the circuit court to recover any fee whatever. So I cannot concur in so much of the decision as awards Attorney Cannon $600, and malees it a lien on the judgments.
As to award of Attorney Meissner: Mr. Meissner testified that no guardian was appointed for the minor. His contract was only with the father. That being so, he must *364look only* to the father for his fees. The trial court was without jurisdiction to make any part of his claim a lien on the judgment of the infant. No such lien existed at common law, and no such lien exists under the statute except by virtue of a valid contract with the infant, which could only be made by the infant through his duly appointed guardian. I therefore do not concur in the majority opinion which allows Mr. Meissner’s claim against the infant. Under sec. 2591 a, Stats., a lien is given where the contract so provides and not otherwise. The contract between Hepp and Meissner, which is before us, does not contain any agreement that Meissner’s services are to be secured by lien on the causes of action. He therefore had no statutory lien, and the court was without jurisdiction to enter an order therefor.
Further, I am impelled to dissent from the decision of the court which increases the allowance of Mr. Meissner from $500 to $2,400. The circuit court took evidence on the subject, and he had heard the trial of both cases. He was competent to judge fairly, and I think he did judge fairly, the amount Mr. Meissner had earned. Mr. Meissner testified that the services he rendered took about four and one-half days. These were mostly office conferences, and I think this court cannot say that the trial court acted against the clear preponderance of the evidence when he allowed Mr. Meissner more than $100 per day. It must be remembered that Mr. Meissner was entitled only to the value of his services, so far as the minor was concerned, if at all, on the basis of quantum meruit. The trial court was permitted to apply his own knowledge as to the reasonable value of the services rendered. Rubekeil v. Bowman, 171 Wis. 128, 176 N. W. 854.
I think this court has gone entirely beyond the evidence in allowing-Mr. Meissner such a large award. It is only justice to Mr. Meissner to say that he did not make claim to any such sum. He stated all the facts fairly to the trial court and left it to the court to fix the award. When asked *365by the trial court to state the value of his services he did not do so.
Courts guard the interests of infants with jealous care. I do not think that has been doné in this case. The quarrel between the attorneys, and the subject of professional ethics, have so absorbed the attention of the court that the interest of the infant has been overlooked.
I therefore dissent.
The respondent moved for a rehearing.
In support of the motion there was a brief by- Roehr & Steinmets of Milwaukee.
In opposition thereto there was a brief by Ohvett & Brady, attorneys, and Harry V. Meissner, in pro. per., of counsel, and memoranda by Lawrence A. Olzvell of Milwaukee, requesting modification of the opinion and judgment of the court.
The motion was denied, with $25 costs, on January 13, 1925. ' '